            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 1 of 10




 1     Benjamin R. Trachtman, Esq. [SBN 137458]
           btrachtman@trachtmanlaw.com
 2       TRACHTMAN & TRACHTMAN, LLP
           19732 MacArthur Blvd., Suite 100
 3                 Irvine, CA 92612
              Telephone: (949) 282-0100
 4             Facsimile: (949) 282-0111

 5   Attorneys for Use-Plaintiff and Plaintiff SIEMENS INDUSTRY, INC.
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN JOSE DIVISION
10
11   THE UNITED STATES OF                           CASE NO.
     AMERICA, for the use and benefit of
12   SIEMENS INDUSTRY, INC., a
13   Delaware corporation; and SIEMENS              COMPLAINT FOR BREACH OF
     INDUSTRY, INC., a Delaware                     CONTRACT; COMMON
14
     corporation,                                   COUNTS; QUANTUM MERUIT;
15                                                  AND RECOVERY ON MILLER
16                 Plaintiffs,                      ACT PAYMENT BOND
17         vs.
18
     ANTHEM BUILDERS, INC., a
19
     California corporation; BERKLEY
20   INSURANCE COMPANY, a
21   Delaware corporation; and DOES 1
     through 100, Inclusive,
22
23                 Defendants.
24
25         Use-Plaintiff and Plaintiff SIEMENS INDUSTRY, INC. alleges as follows:
26                                            PARTIES
27         1.      Use-Plaintiff and Plaintiff SIEMENS INDUSTRY, INC. (hereinafter
28   “Plaintiff” or “SIEMENS”) is, and at all times relevant to this action was, a


                                                  -1-
                      ___________________________________________________________
                                COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 2 of 10




 1   Delaware corporation, with its principal place of business in the State of Illinois
 2   and authorized and engaged in the business of furnishing and installing building
 3   management systems, HVAC controls and fire alarms systems. Plaintiff is and
 4   was licensed at all relevant times by the State of California to perform as
 5   described in this Complaint.
 6          2.     SIEMENS is informed and believes, and based thereon alleges, that
 7   Defendant ANTHEM BUILDERS, INC. (hereinafter “ANTHEM”) is, and at all
 8   times herein mentioned was, a California corporation with its principal place of
 9   business in the State of California located at 530 6th Street, Roseville, and was
10   authorized to conduct business, as a general construction contractor, in the State
11   of California.
12          3.     SIEMENS is informed and believes, and based thereon alleges, that
13   Defendant BERKLEY INSURANCE COMPANY (“BERKLEY”) is, and at all
14   times herein mentioned was, a Delaware corporation with its principal place of
15   business located in Greenwich, Connecticut and was engaged in the business of
16   issuing surety bonds in connection with construction projects and authorized to do
17   business in the State of California.
18          4.     Plaintiff is unaware of the true names, capacities, or basis for liability
19   of Defendants DOES 1 through 100, inclusive, and therefore sues said Defendants
20   by their fictitious names. Plaintiff will amend this Complaint to allege their true
21   names, capacities, or basis for liability when the same has been ascertained.
22   Plaintiff is informed and believes and thereon alleges that Defendants DOES 1
23   through 100, inclusive, and each of them, are in some manner liable to Plaintiff,
24   or claim some right, title or interest in the subject property that is junior and
25   inferior to that of Plaintiff, or both.
26          5.     At all times relevant to this action, each Defendant, including those
27   fictitiously named, was the joint venturer, agent, servant, employee, partner, or
28   surety of the other Defendants and was acting within the scope of said venture,


                                                  -2-
                      ___________________________________________________________
                                COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 3 of 10




 1   agency, employment, partnership, or surety, with the knowledge, consent and
 2   ratification of each of the other Defendants in doing the things alleged herein.
 3                               JURISDICTION AND VENUE
 4         6.     This Court has jurisdiction of this action under 28 U.S.C. §1331
 5   because this action is filed pursuant to the Miller Act, 40 U.S.C. §§ 3131-3134.
 6         7.     Upon information and belief, this Court has jurisdiction pursuant to
 7   28 U.S.C. §1332 because there is complete diversity of citizenship between the
 8   parties and the amount in controversy exceeds $75,000, exclusive of interest,
 9   costs and fees.
10         8.     Upon information and belief, venue is proper in this District,
11   pursuant to the Miller Act, 40 U.S.C. §§ 3131-3134, because the contract was
12   performed and executed in this District.
13                         COMMON FACTUAL ALLEGATIONS
14         9.     Pursuant        to    Federal      Government        Solicitation   Number
15   140G0318B003, on or about May 30, 2018, ANTHEM was awarded contract
16   number 140G0318C0004 (hereinafter the “Prime Contract”) by the United States
17   Geological Survey (hereinafter “USGS”) to construct the M2M Building 19
18   Tenant Improvements at Moffett Field, Roseville, California (hereinafter the
19   “Project”). Due to the significant length of the document and to save paper,
20   attached hereto and incorporated by reference hereat as Exhibit “1” is a true and
21   correct copy of the relevant portion of the Prime Contract.
22         10.    SIEMENS is informed, believes and therefore alleges that pursuant
23   to the Miller Act, 40 U.S.C. §§ 3131-3134, ANTHEM, as principal, and
24   BERKLEY, as surety, executed payment bond number 0213162 (hereinafter
25   “Payment Bond”), to secure payment for all labor, materials, supplies and
26   equipment furnished to the Project. Attached hereto and incorporated by reference
27   hereat as Exhibit “3” is a true and correct copy of the Payment Bond.
28   ///


                                                   -3-
                       ___________________________________________________________
                                 COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 4 of 10




 1                             FIRST CAUSE OF ACTION
 2        (Breach of Contract Against Defendant ANTHEM and DOES 1-50)
 3         11.    Plaintiff realleges and incorporates by reference paragraphs 1
 4   through 10, inclusive, of this Complaint as if repeated herein.
 5         12.    In or around June, 2018, Plaintiff and Defendant ANTHEM entered
 6   into two written subcontract agreements (collectively the “Contract”) whereby, in
 7   one of the written subcontracts, Plaintiff agreed to provide ANTHEM with labor,
 8   services, equipment and/or materials associated with the Project’s Building
 9   Automation/Management System Scope.              In the other written subcontract,
10   Plaintiff agreed to provide ANTHEM with labor, services, equipment and/or
11   materials associated with the Project’s Fire Alarm System scope.             Both the
12   Building Automation/Management System and Fire Alarm System scope were
13   included in the same Prime Contractual scope between Defendant ANTHEM and
14   USGS. For the Building Automation/Management System subcontract to the
15   Contract, the parties agreed to a contract price of Three Hundred Eighteen
16   Thousand, Four Hundred Ninety-Two Dollars and No Cents ($318,492.00). For
17   the Fire Alarm System subcontract, the parties agreed to a contract price of Sixty
18   Two Thousand, Three Hundred Dollars and No Cents ($62,300.00). Combined,
19   both of the subcontracts (the Contract) totaled $380,792.00 in base contractual
20   value. Defendant ANTHEM agreed to pay said contract price of $380,792.00. In
21   exchange for the foregoing, Plaintiff supplied the above-described Building
22   Management/Automation and Fire Alarm Systems labor, materials, service and
23   equipment for the general construction improvements for the Project, the whole of
24   which is necessary for the convenient use and occupation of the improvements
25   thereon. Plaintiff’s labor, services, equipment and materials were actually
26   incorporated into the subject work of improvement and/or Project. Attached
27   hereto and incorporated by reference hereat as Exhibit “2” is a true and correct
28   copy of the relevant portions of the Contract.


                                                -4-
                    ___________________________________________________________
                              COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 5 of 10




 1         13.     Following execution of the Contract, Plaintiff dutifully completed its
 2   work in accordance with the Project’s Plans and Specifications.
 3         14.     In addition to the base contract scope of work amount of
 4   $318,492.00, ANTHEM and Plaintiff agreed to increase the scope of Plaintiff’s
 5   Fire Alarm Scope of work via Change Orders in the amount of $17,913.00. As a
 6   result of the Change Orders, the revised contract amount has increased to
 7   $398,705.00.
 8         15.     Otherwise stated, the reasonable and current market value of
 9   Plaintiff’s work completed to date on the Project amounts to no less than
10   $398,705.00. Of said amount, Plaintiff has only been paid the sum of $56,070.00
11   for the Fire Alarm System Scope. Plaintiff has not received any money for the
12   Building Management/Automation Systems Scope of work performed. To date,
13   Defendants owe Plaintiff no less than the sum of $342,635.00 for unpaid contract
14   work provided to the Project including unpaid change order claims caused by
15   ANTHEM’s material breach of the Contract.
16         16.     Plaintiff has performed all covenants, conditions and promises of the
17   Contract except those obligations Plaintiff was prevented or excused from
18   performing.
19         17.     As a direct and proximate result of the breach of the Contract by
20   Defendants, and each of them, Plaintiff has suffered damages in the sum of no
21   less than $342,635.00, together with interest thereon at the legal rate.
22         18.     Plaintiff is informed, believes, and therefore alleges that the Contract
23   expressly provides for prevailing party attorney fees. Section 32 of the Contract
24   provides in relevant part:
25         “32. Attorneys’ Fees:
26         In the event that legal action is instituted in order to interpret or
           enforce any provision contained in this Subcontract, the prevailing
27         party in such action shall be entitled, in addition to any other remedy
28         available by applicable law or this Subcontract, to an award as and for
           any attorney’s fees, expert witness fees, or any other costs normally

                                                 -5-
                     ___________________________________________________________
                               COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 6 of 10




 1          associated with such an action, in an amount so as to compensate said
 2          prevailing party for any actual attorney’s fees, expert witness fees or
            other such costs incurred in good faith. Said award shall be entered
 3          separately or as a portion of the award of the judge in any such
 4          action.”
 5
 6                            SECOND CAUSE OF ACTION
 7         (Open Book Account Against Defendant ANTHEM and DOES 1-50)
 8          19.   Plaintiff realleges and incorporates by reference paragraphs 1
 9   through 18, inclusive, of this Complaint as if repeated herein.
10          20.   Within the last four years, at Moffett Field, Roseville, California,
11   Defendant ANTHEM became indebted to Plaintiff on an open book account in the
12   sum of $342,635.00.
13          21.   No part of said balance has been paid, although demand therefore has
14   been made, and there is now due, owing and unpaid the sum of at least
15   $342,635.00, together with interest thereon at the legal rate.
16                              THIRD CAUSE OF ACTION
17           (Account Stated Against Defendant ANTHEM and DOES 1-50)
18          22.   Plaintiff realleges and incorporates by reference paragraphs 1
19   through 21, inclusive, of this Complaint as if repeated herein.
20          23.   Within the last four years, at Moffett Field, Roseville, California, an
21   account was stated in writing by and between Plaintiff and Defendant ANTHEM,
22   wherein it was agreed that Defendant ANTHEM was indebted to Plaintiff in a
23   sum in excess of $342,635.00. No part of said sum has been paid, although
24   demand therefore has been made, and there is now due, owing and unpaid the
25   approximate sum of $342,635.00, with interest at the legal rate.
26   ///
27   ///
28   ///


                                                 -6-
                     ___________________________________________________________
                               COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 7 of 10




 1                            FOURTH CAUSE OF ACTION
 2               (Quantum Meruit Against Defendant ANTHEM and DOES 1-50)
 3         24.     Plaintiff realleges and incorporates by reference paragraphs 1
 4   through 23, inclusive, of this Complaint as if repeated herein.
 5         25.     Within the last two years, at Moffett Field, Roseville, California,
 6   Defendant ANTHEM became indebted to Plaintiff for labor, services and
 7   materials rendered and delivered by Plaintiff to Defendant ANTHEM, at its
 8   special insistence and request, and for which Defendant ANTHEM agreed to pay
 9   or is liable to pay the sum of $398,705.00, which is the reasonable value of said
10   labor, services and materials provided by Plaintiff to Defendant ANTHEM for the
11   Project. To date, Defendant ANTHEM has only paid Plaintiff the approximate
12   sum of $56,070.00, leaving an unpaid balance due and owing in excess of
13   $342,635.00.
14         26.     No portion of said sum has been paid, although demand for payment
15   of the balance has been made, and there is now due, owing and unpaid the sum of
16   $342,635.00, with interest at the legal rate.
17                              FIFTH CAUSE OF ACTION
18      (Recovery on Miller Act Payment Bond by Plaintiff Against Defendants
19                      ANTHEM, BERKLEY and DOES 51-100)
20         27.     Plaintiff realleges and incorporates by reference paragraphs 1
21   through 26, inclusive, of this Complaint as if repeated here verbatim.
22         28.     Plaintiff is informed and believes, and based thereon alleges, that
23   Defendant ANTHEM, as principal, and Defendant BERKLEY, as surety,
24   executed a payment bond (number 0213162), required by the Miller Act
25   (“Payment Bond”) in connection with the Project. The bond provides for payment
26   in full of the claims of all claimants and is, by its terms, made to inure to the
27   benefit of all claimants to give them a right of action to recover on the bond in this
28


                                                 -7-
                     ___________________________________________________________
                               COMPLAINT OF SIEMENS INDUSTRY, INC.
            Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 8 of 10




 1   action. Attached hereto and incorporated by reference hereat as Exhibit “3” is a
 2   true and correct copy of the Payment Bond.
 3         29.      As an entity with an express written contract with ANTHEM,
 4   Plaintiff has no legal obligation to serve a 90-Day Preliminary Notice pursuant to
 5   40 U.S.C. § 3133(b)(1) and (2).
 6         30.      Plaintiff last furnished labor, services, materials, equipment or
 7   supplies to the Project on or about August 5, 2019, within one year preceding the
 8   date this Complaint was filed.
 9         31.      Plaintiff has performed and satisfied all conditions required to be
10   performed as a prerequisite to recover on the Payment Bond, including all
11   statutory requirements. Defendants owe Plaintiff no less than $342,635.00.
12   Defendants have failed and refused to pay such amount despite repeated requests
13   for payment.
14         32.      Under the Miller Act, based on the Contract between Plaintiff and
15   ANTHEM, Plaintiff is entitled to the award of reasonable attorney's fees in a sum
16   to be fixed by the Court, for costs of suit, and for prejudgment interest thereon at
17   the legal rate per California Law.
18         WHEREFORE, Plaintiff prays for judgment as follows:
19                               FIRST CAUSE OF ACTION
20         1.       For judgment against Defendant ANTHEM in an amount of not less
21                  than $342,635.00 in favor of Plaintiff;
22         2.       For consequential damages according to proof;
23         3.       For interest thereon, pursuant to California law, at the legal rate of
24                  ten percent (10%) per annum from the date of breach, according to
25                  proof, until paid;
26         4.       For costs of suit herein incurred;
27         5.       For prevailing party attorney’s fees per the Contract; and
28         6.       For such other and further relief as the Court deems just and proper.


                                                  -8-
                      ___________________________________________________________
                                COMPLAINT OF SIEMENS INDUSTRY, INC.
           Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 9 of 10




 1                         SECOND CAUSE OF ACTION
 2         1.   For judgment against Defendant ANTHEM in an amount of not less
 3              than $342,635.00 in favor of Plaintiff;
 4         2.   For interest thereon at the legal rate of ten percent (10%) per annum,
 5              according to proof, until paid;
 6         3.   For costs of suit herein incurred;
 7         4.   For reasonable attorney’s fees as permitted by contract and/or law;
 8              and
 9         5.   For such other and further relief as the Court deems just and proper.
10                           THIRD CAUSE OF ACTION
11         1.   For judgment against Defendant ANTHEM in an amount of not less
12              than $342,635.00 in favor of Plaintiff;
13         2.   For interest thereon at the legal rate of ten percent (10%) per annum,
14              according to proof, until paid;
15         3.   For costs of suit herein incurred;
16         4.   For reasonable attorney’s fees as permitted by contract or law; and
17         5.   For such other and further relief as the Court deems just and proper.
18                         FOURTH CAUSE OF ACTION
19         1.   For judgment against Defendant ANTHEM in an amount of not less
20              than $342,635.00 in favor of Plaintiff;
21         2.   For interest thereon at the legal rate of ten percent (10%) per annum,
22              according to proof, until paid;
23         3.   For costs of suit herein incurred;
24         4.   For reasonable attorney’s fees as permitted by the contract or law;
25              and
26         5.   For such other and further relief as the Court deems just and proper.
27   ///
28   ///


                                              -9-
                  ___________________________________________________________
                            COMPLAINT OF SIEMENS INDUSTRY, INC.
          Case 5:20-cv-03798 Document 1 Filed 06/09/20 Page 10 of 10




 1                           FIFTH CAUSE OF ACTION
 2        1.   For the amount of the Bond described in the Fifth Cause of Action
 3             according to proof, but no less than $342,635.00, together with
 4             interest thereon at the legal rate until paid per California law;
 5        2.   For costs of suit herein incurred;
 6        3.   For reasonable attorney’s fees as permitted by contract and/or
 7             Federal law; and
 8        4.   For such other and further relief as the Court deems just and proper.
 9
10        USE-PLAINTIFF AND PLAINTIFF HEREIN DEMANDS A TRIAL BY
11   JURY.
12
13   DATED: June 9, 2020            TRACHTMAN & TRACHTMAN, LLP
14
                                         /s/ Benjamin R. Trachtman
15                                  By:_____________________________
16                                    Benjamin R. Trachtman
                                      19732 MacArthur Blvd., Suite 100
17
                                      Irvine, CA 92612
18                                    Email: btrachtman@trachtmanlaw.com
19                                    Telephone: (949) 282-0100
                                      Facsimile: (949) 282-0111
20
                                      Attorneys for Plaintiff SIEMENS
21                                    INDUSTRY, INC.
22
23
24
25
26
27
28


                                              -10-
                  ___________________________________________________________
                            COMPLAINT OF SIEMENS INDUSTRY, INC.
